Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 8-13, 15, 17, 19 and 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein the set of data includes reading speed data based on a number of words read by the user over time, input interaction data based on user inputs from at least one input device coupled to the device indicative of the user's interaction with the electronic text, and navigation data indicative of the user's navigation patterns through the electronic text on the device; analyzing the set of user data to determine that the user currently reading electronic text on the device has a degraded retention level based on a plurality of criteria, each criteria having a weight, wherein the plurality of criteria include a reading speed criterion based on the reading speed data, an input interaction criterion based on the input interaction data, and a navigation data criterion based on the navigation data, wherein determining that the user has the degraded retention level indicates that a retention action should be issued; and executing, in response to determining that the user has the degraded retention level and thus the retention action should be issued, the retention action at the device the Page 2 of 9Appl. No. 16/279,458 Reply to Final Office Action of February 15, 2022 user is currently reading electronic text on to improve a retention level of the user beyond the degraded retention level in real-time in combination with all other claimed elements of independent claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/             Primary Examiner, Art Unit 2174